DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the Preliminary Amendment filed 2/7/2020.
Claims 1, 4, 6, 8, and 10-12 are amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: STATOR AND STATOR COIL HAVING LEAD WIRES ARRANGED TO SECURE INTERPHASE INSULATION PERFORMANCE.
The disclosure is objected to because of the following informalities:
In [0045] “In addition, the distant pole wire potion” should read -- In addition, the distant pole wire portion--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kin et al. (JP 2002-044893; IDS), in view of Uno et al. (JP 2014-131428; IDS), and further in view of Endo et al. (JP 2013-123373; IDS).
In claim 1, Kin teaches (Fig. 1-10) a stator ([0016]) comprising: a stator core (1); and a plurality of coils (3) that each include a coil end portion ([0021]) that projects from an end surface of the stator core (1) in a center axis direction, a slot housed portion (portion of 3 within 2) disposed in a plurality of slots (2) of the stator core (1)
Kin does not teach a lead wire portion that connects between the slot housed portion and a power source portion, wherein the lead wire portion includes a root portion connected to the slot housed portion, disposed in a same-phase region which overlaps the coil end portion of the coil of the a same phase as seen in the center axis direction, and disposed on an axially inner side with respect to the coil end portion, and a draw-out portion that projects in the center axis direction from a power source portion-side end portion of the root portion toward an axially outer side with respect to the coil end portion in the same-phase region.
However Uno teaches (Fig. 1-11) a stator (40) having a lead wire portion (54U) that connects between the slot housed portion (portion of 54U in slot 47) and a power source portion (72U), wherein the lead wire portion (54U) includes a root portion (portion of 54U meeting other portion of 72U in slot 47) and connected to the slot housed portion (portion of 54U in slot 47), disposed in a same-phase region which overlaps the coil end portion (72U) of the coil (U21) of the a same phase as seen in the center axis direction, and disposed on an axially inner side with respect to the coil end portion (72U), and a draw-out portion (portion of 72U connected to 69U) that projects in the center axis direction from a power source portion-side end portion (upper axial portion of stator) of the root portion toward an axially outer side with respect to the coil end portion (72U) in the same-phase region.

In claim 2, Kin as modified teaches the stator of claim 1, with the exception of wherein: the root portion is disposed on an inner peripheral side with respect to an outermost conductor of the coil end portion of the coil of the same phase which is wound to have the slot housed portion and the coil end portion; and the draw-out portion is disposed so as to project in the center axis direction from the power source portion-side end portion of the root portion toward the axially outer side with respect to the coil end portion in the same-phase region, so as to intersect the coil end portion of the coil of the same phase.
However, Uno further teaches wherein: the root portion (portion of 54U meeting other portion of 72U in slot 47) is disposed on an inner peripheral side with respect to an outermost conductor of the coil end portion (72U) of the coil of the same phase (U) which is wound to have the slot housed portion (portion of 54U in slot 47) and the coil end portion (72U); and the draw-out portion (portion of 72U connected to 69U) is disposed so as to project in the center axis direction from the power source portion-side end portion of the root portion (portion of 54U meeting other portion of 72U in slot 47) 
Therefore further in view of Uno, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the stator of Kin as modified to have the root portion disposed on an inner peripheral side with respect to an outermost conductor of the coil end portion of the coil of the same phase which is wound to have the slot housed portion and the coil end portion; and the draw-out portion disposed so as to project in the center axis direction from the power source portion-side end portion of the root portion toward the axially outer side with respect to the coil end portion in the same-phase region, so as to intersect the coil end portion of the coil of the same phase, in order to have an optimized structure where the coil is wound such that the size of the stator is minimized at the axial end portions (Uno; [0005]).
In claim 3, Kin as modified teaches the stator of claim 2; furthermore Kin does not teach wherein the root portion is disposed on an inner peripheral side with respect to an outermost conductor of the coil end portion of the coil of the root portion itself which is wound to have the slot housed portion and the coil end portion; and the draw-out portion is disposed so as to project in the center axis direction from the power source portion-side end portion of the root portion toward the axially outer side with respect to the coil end portion in the same-phase region, so as to intersect the coil end portion of the coil of the draw-out portion itself.
However, Uno further teaches wherein the root portion (portion of 54U meeting other portion of 72U in slot 47) is disposed on an inner peripheral side with respect to an outermost conductor of the coil end portion (72U) of the coil of the root portion (portion of 54U meeting other portion of 72U in slot 47) itself which is wound to have the slot housed portion (portion of 54U in slot 47) and the coil end portion (72U); and the draw-out portion (portion of 72U connected to 69U) is disposed so as to project in the center axis direction from the power source portion-side end portion of the root portion (portion 
Therefore in view of Uno, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Kin to have the root portion  disposed on an inner peripheral side with respect to an outermost conductor of the coil end portion of the coil of the root portion itself which is wound to have the slot housed portion and the coil end portion; and the draw-out portion is disposed so as to project in the center axis direction from the power source portion-side end portion of the root portion toward the axially outer side with respect to the coil end portion in the same-phase region, so as to intersect the coil end portion of the coil of the draw-out portion itself, in order to have an optimized structure where the coil is wound such that the size of the stator is minimized at the axial end portions (Uno; [0005]).
In claim 4, Kin as modified teaches the stator of claim 1, with the exception of wherein: the coils are each disposed adjacent to a different coil of the same phase; and the draw-out portion is disposed so as to project in the center axis direction from the power source portion-side end portion of the root portion toward the axially outer side with respect to the coil end portion at a position overlapping the coil end portion of the coil of the draw-out portion itself.
In claim 11, Kin as modified teaches the stator of claim 1; with the exception of wherein the coils are two-layer distributed wound coils each disposed over a plurality of teeth that constitute the slots, disposed together with a different coil in the same slot, and disposed adjacent to the different coil in a radial direction.
However, Uno further teaches wherein the coils (U , V, W elements) are two-layer distributed wound coils ([0006, 0044-0045]) each disposed over a plurality of teeth (46) that constitute the slots 
Therefore further in view of Uno, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the stator of Kin as modified to have the coils are two-layer distributed wound coils each disposed over a plurality of teeth that constitute the slots, disposed together with a different coil in the same slot, and disposed adjacent to the different coil in a radial direction, in order to have an optimized structure where the coil is wound such that the size of the stator is minimized at the axial end portions (Uno; [0005]).
In claim 12, Kin teaches (Fig. 1-10) stator coil (3) comprising: a coil end portion ([0021]) that projects from an end surface of the stator core (1) in a center axis direction, a slot housed portion (portion of 3 within 2) disposed in a plurality of slots (2) of the stator core (1)
Kin does not teach a lead wire portion that connects between the slot housed portion and a power source portion, wherein the lead wire portion includes a root portion connected to the slot housed portion, disposed in a same-phase region which overlaps the coil end portion of the coil of the a same phase as seen in the center axis direction, and disposed on an axially inner side with respect to the coil end portion, and a draw-out portion that projects in the center axis direction from a power source portion-side end portion of the root portion toward an axially outer side with respect to the coil end portion in the same-phase region.
However Uno teaches (Fig. 1-11) a stator (40) having a lead wire portion (54U) that connects between the slot housed portion (portion of 54U in slot 47) and a power source portion (72U), wherein the lead wire portion (54U) includes a root portion (portion of 54U meeting other portion of 72U in slot 47) and connected to the slot housed portion, disposed in a same-phase region which overlaps the coil end portion (72U) of the coil (U21) of the a same phase as seen in the center axis direction, and disposed on an axially inner side with respect to the coil end portion (72U), and a draw-out portion 
Therefore in view of Uno, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator coil of Kin to have a lead wire portion that connects between the slot housed portion and a power source portion, wherein the lead wire portion includes a root portion connected to the slot housed portion, disposed in a same-phase region which overlaps the coil end portion of the coil of the a same phase as seen in the center axis direction, and disposed on an axially inner side with respect to the coil end portion, and a draw-out portion that projects in the center axis direction from a power source portion-side end portion of the root portion toward an axially outer side with respect to the coil end portion in the same-phase region, in order to have an optimized structure where the coil is wound such that the size of the stator is minimized at the axial end portions (Uno; [0005]).
	Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 4: “the coils are each disposed adjacent to a different coil of the same phase; and the draw-out portion is disposed so as to project in the center axis direction from the power source portion-
Claim 6: “wherein: the lead wire portion includes a routed portion connected to a power source portion-side end portion of the draw-out portion and routed on the axially outer side with respect to the coil end portion; and the draw-out portion is disposed in the same-phase region from the power source portion-side end portion of the root portion to the power source portion-side end portion of the draw-out portion, which is connected to the routed portion, as seen in the center axis direction.”
Claim 8: “wherein: the coils are coaxially wound coils each formed by winding a conductor a plurality of times around a first slot, of the plurality of slots, and a second slot disposed away from the first slot in a circumferential direction of the stator core; the root portion of the lead wire portion, which is a portion of the conductor of the coaxially wound coil on one end side, is wound on an inner peripheral side with respect to an outermost periphery of the coil end portion of the coaxially wound coil of the root portion itself; and a neutral point-side wire portion, which is a portion of the conductor of the coaxially wound coil on the other end side, is drawn out from one side in a radial direction of the stator core in the coaxially wound coil.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shikata et al. (US 2010/0295405) teaches a motor having a stator including a stator core, a plurality of slot portions, and a plurality of coils, the stator core including a plurality of teeth wherein coil ends of the coils are disposed in different slot portions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/               Examiner, Art Unit 2832